Citation Nr: 1114824	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he has a current low back disability related to military service.  In his July 2007 informal claim, the Veteran reported that his back discomfort was due to lifting generators in-service, and that since 1982, his back disorder had caused severe chronic pain.  In his September 2007 VA Form 21-526, the Veteran indicated chronic back pain beginning in June 1983.  In his August 2009 VA Form 9, the Veteran stated that his back condition started during service and continues to date.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  Id.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Information in the claims file indicates that the Veteran applied for disability benefits from the Social Security Administration but was denied.  VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has not specifically stated the basis for his Social Security claim.  Nonetheless, it is reasonable to believe that the Social Security Administration may have medical records or other information that is relevant to the Veteran's current appeal.  As such, these records should be requested.  38 C.F.R. § 3.159(c)(2) (2010).  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4).  Moreover, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.

Service treatment records show that the Veteran's spine was normal on clinical evaluation at enlistment in June 1982.  In June 1983, the Veteran was seen with complaints of low back pain for two months.  He stated that the injury occurred while lifting a generator.  The assessment was low back muscle strain.  In August 1983, he was seen for back problems.  The assessment was chronic back pain and he was referred for physical therapy.  

On December 8, 1983, the Veteran was seen for complaints of back and neck pain following a motor vehicle accident.  A note dated December 20, 1983 indicates that the Veteran had pain in the low back area and could not bend without severe pain.  Assessment was muscle spasm.  The physician noted ordered lumbosacral spine x-rays, but no results are available.  

A January 1984 note indicates follow up of back pain from previous notes.  There were no observable or palpable muscle spasms, and no inflammation or spinal deformity was noted.  The appellant was diagnosed with shin splints.  

A note dated in July 1985 indicates a three year history of back pain.  The Veteran reported persistent pain, and that it hurt more when he bent.  Objectively, there was point tenderness along the lumbosacral area, left greater than right.  A separation examination is not of record.

In December 1997, the Veteran underwent an examination for enlistment in the National Guard.  He denied a history of recurrent back pain.  His spine was reported as normal on clinical evaluation.  

Private records show the Veteran was seen in June 2001.  At that time, he reported that he was in a motor vehicle accident one week prior and had some back pain the next day.  Examination showed some mild lumbosacral tenderness, and a fairly good range of motion.  The diagnosis was lumbosacral sprain resulting from motor vehicle accident one week ago.  

The Veteran is competent to report back pain beginning during service and continuing to date.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (the appellant is competent to testify regarding symptoms capable of lay observation).  The Board notes, however, that complaints of back pain were not noted on examination in December 1997, and medical evidence of record appears to relate current complaints to a June 2001 motor vehicle accident.  Nonetheless, service treatment records show numerous complaints of low back pain and include diagnoses of chronic back pain.  

On review, it is unclear whether the Veteran has a back disability that is related to active military service or events therein.  Considering the evidence of record, however, the Board finds that the requirements for a VA examination are met.  38 C.F.R. § 3.159(c)(4); McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration all medical records upon which any claim for disability benefits was based.  These records must be requested even if no benefit was granted by the Social Security Administration.  All records obtained or any responses received must be associated with the claims folder.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any currently diagnosed low back disability.  All indicated tests must be accomplished by a physician.  The claims folder and a copy of this REMAND must be made available to the examining physician. 

The examining physician is to opine whether it is at least as likely as not that any currently diagnosed low back disability is related to military service or events therein.  In making this determination, the examiner is to discuss the impact of any post-service injuries, to include the postservice June 2001 motor vehicle accident.  The examiner must provide a complete rationale for any opinion offered.  
 
      The examiner should note the following: 
 
? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the causation of any current low back disability is unknowable.  The examining physician should provide a copy of their curriculum vitae.
 
3. After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO is to readjudicate the issue of entitlement to service connection for a low back disability.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


